Citation Nr: 1037724	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  06-38 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel 



INTRODUCTION

The Veteran had active service from November 1968 and October 
1972.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2005 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that denied entitlement to service connection for 
bilateral hearing loss.

The issue of entitlement to service connection for 
tinnitus has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

Mild bilateral hearing loss was shown in service and the Veteran 
currently has bilateral hearing loss disability.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.385 (2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  Because this decision results 
in an allowance of the benefit sought, the Board finds that the 
duties to notify and assist have been met.

Laws and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).  Service connection may be established for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Generally, the evidence must show:  (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163 
(Fed. Cir. 2004); Hansen v. Principi, 16 Vet. App. 110 (2002); 
Caluza v. Brown, 7 Vet. App. 498, 505 (1995). 

Service connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or during 
the applicable presumptive period.  In addition, certain chronic 
diseases, including other organic diseases of the nervous system, 
may be presumed to have been incurred or aggravated during 
service if they become disabling to a compensable degree within 
one year of separation from active duty.  38 U.S.C.A. §§ 1101, 
1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. §3.385 (2009).

In each case where a veteran is seeking service connection for a 
disability, due consideration shall be given to the places, 
types, and circumstances of such veteran's service as shown by 
such veteran's service record, the official history of each 
organization in which such veteran served, such veteran's 
treatment records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a) (West 2002 & Supp. 2010).

Competent medical evidence is not always required when the 
determinative issue in a claim for benefits involves either 
medical etiology or a medical diagnosis.  Lay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional.  
38 U.S.C.A. § 1154(a) (West 2002); Davidson v. Shinseki, 581 
F.3d. 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be determined 
as a question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight of 
the positive evidence in favor of the claim is in relative 
balance with the weight of the negative evidence against the 
claim, and the appellant prevails in either event. However, if 
the preponderance of the evidence is against the appellant's 
claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is meant 
one which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102 (2009).

Factual Background and Analysis

The Veteran seeks service connection for bilateral hearing loss.  
In his April 2005 claim, he asserted that he has had hearing loss 
since separation from service.  In an additional statement dated 
in May 2005, the Veteran reported that he had hearing loss since 
service.  He described in-service noise exposure from working 
near the flight line and from aircraft jet engines.  

Prior to November 1967, audiometric results were reported in 
standards set forth by the American Standards Association (ASA).  
Since November 1, 1967, those standards have been set by the 
International Standards Organization (ISO)-American National 
Standards Institute (ANSI).  However, the October 1968 and 
January 1969 hearing evaluations discussed below appear to have 
been conducted using the ASA standards.  Therefore, in order to 
facilitate data comparison, the ASA standards have been converted 
to ISO-ANSI standards.  For ISO conversion, the Board added (+15) 
(+10) (+10) (+10) (+5).

The service medical records do not reflect any complaints, 
findings, or diagnoses of bilateral hearing loss for VA purposes.  
In his October 1968 service enlistment examination, the Veteran 
was noted to exhibit pure tone thresholds of the right ear at 
500, 1000, 2000, 3000 and 4000 Hertz of -10 (5), -10 (0), -10 
(0), N/A, and 20 (25) decibels.  Pure tone thresholds of the left 
ear at 500, 1000, 2000, 3000 and 4000 Hertz were listed as 5 
(20), 0 (10), 10 (20), N/A, and 25 (30) decibels.  In the January 
1969 hearing evaluation, he was noted to exhibit pure tone 
thresholds of the right ear at 500, 1000, 2000, 3000 and 4000 
Hertz were listed as 0 (15), -10 (0), -10 (0), 5 (15), and 5 (10) 
decibels.  Pure tone thresholds of the left ear at 500, 1000, 
2000, 3000 and 4000 Hertz were listed as 0 (15), -10 (0), -10 
(0), 10 (20), and 15 (20) decibels.  

In a May 1969 evaluation, the Veteran was noted to exhibit pure 
tone thresholds of the right ear at 500, 1000, 2000, 3000 and 
4000 Hertz of 5, 5, 0, 15, and 20 decibels.  Pure tone thresholds 
of the left ear at 500, 1000, 2000, 3000 and 4000 Hertz were 
listed as 15, 5, 5, 15, and 35 decibels.  In an April 1971 
evaluation report, he was noted to exhibit pure tone thresholds 
of the right ear at 500, 1000, 2000, 3000 and 4000 Hertz of 5, 5, 
5, 20, and 15 decibels.  Pure tone thresholds of the left ear at 
500, 1000, 2000, 3000 and 4000 Hertz were listed as 25, 15, 10, 
15, and 10 decibels.  

In his July 1972 service separation examination, he was noted to 
exhibit pure tone thresholds of the right ear at 500, 1000, 2000, 
3000 and 4000 Hertz of 25, 25, 10, 30, and 30 decibels.  Pure 
tone thresholds of the left ear at 500, 1000, 2000, 3000 and 4000 
Hertz were listed as 20, 10, 10, 35, and 25 decibels.  The report 
specifically states that the ISO standards were used.  The 
examiner listed a diagnosis of mild hearing loss bilaterally. 

The Veteran's service separation form shows that his military 
occupational specialty (MOS) was Aircraft Maintenance Specialist.

In a June 1976 Air National Guard service enlistment examination, 
the Veteran was noted to exhibit pure tone thresholds of the 
right ear at 500, 1000, 2000, 3000 and 4000 Hertz of 15, 5, 5, 
30, and 25 decibels.  Pure tone thresholds of the left ear at 
500, 1000, 2000, 3000 and 4000 Hertz were listed as 15, 15, 5, 
10, and 15 decibels.  

Post-service private treatment records from Alcoa Industries 
contained several hearing evaluations.  In a May 1973 evaluation 
report, he was noted to exhibit pure tone thresholds of the right 
ear at 500, 1000, 2000, 3000 and 4000 Hertz of 10, 0, 0, 20, and 
15 decibels.  Pure tone thresholds of the left ear at 500, 1000, 
2000, 3000 and 4000 Hertz were listed as 15, 0, 10, 20, and 15 
decibels.  In a July 1976 evaluation report, he was noted to 
exhibit pure tone thresholds of the right ear at 500, 1000, 2000, 
3000 and 4000 Hertz of 15, 5, 0, 30, and 25 decibels.  Pure tone 
thresholds of the left ear at 500, 1000, 2000, 3000 and 4000 
Hertz were listed as 15, 5, 10, 20, and 25 decibels.  The 
examiner commented on the Veteran's in-service noise exposure to 
jet engines and recreational noise exposure while hunting 
frequently in the winter.  Multiple hearing evaluation reports 
dated from 1983 to 1992 detailed findings that were indicative of 
right ear hearing loss under 38 C.F.R. § 3.385.  Hearing 
evaluations dated from 1993 to 2003 from that provider detailed 
findings that were indicative of a current bilateral hearing loss 
disability pursuant to 38 C.F.R. § 3.385.  Otologic questionnaire 
responses included endorsement of participation in noisy hobbies 
as well as a family history of hearing loss.  Additional records 
reflected complaints of difficulty hearing and a finding of 
possible noise induced hearing loss as well as showed he used 
hearing protection at work. 

In a June 2005 VA audio examination report, the Veteran 
complained of bilateral hearing loss and indicated he had the 
most difficulty hearing when trying to understand his wife or the 
television and in background noise.  It was noted that he had 
military noise exposure consisting of jet engine noise.  He 
reported consistently using issued earmuffs as hearing 
protection.  Post military noise exposure history was positive 
for work in the Alcoa factory with some ear protection use.  The 
Veteran reported recreational noise exposure from hunting (last 
active hunting 20 years ago) and chainsaw use with consistent 
hearing protection.  He was noted to exhibit pure tone thresholds 
of the right ear at 500, 1000, 2000, 3000 and 4000 Hertz of 25, 
15, 45, 55, and 60 decibels.  Pure tone thresholds of the left 
ear at 500, 1000, 2000, 3000 and 4000 Hertz were listed as 25, 
15, 25, 30, and 50 decibels.  Speech audiometry revealed speech 
recognition ability of 100 percent in the right ear and 100 
percent in the left ear.  The examiner diagnosed moderate to 
moderately severe high frequency sensorineural hearing loss of 
the right ear and mild to moderate high frequency sensorineural 
hearing loss of the left ear.  Those findings are indicative of a 
current bilateral hearing loss disability.  38 C.F.R. § 3.385 
(2009).

In an October 2007 VA audio examination report, the Veteran 
complained of bilateral hearing loss and indicated he had the 
most difficulty hearing high-frequency sounds and certain parts 
of speech and in the presence of background noise.  It was noted 
that he had military noise exposure from working on jet engines 
and the flight line and from firing rifles during basic training.  
He indicated some use of earmuff hearing protection.  He endorsed 
occupational noise exposure from factory work for 34 years, 
stating that he used hearing protection later on after it became 
mandated.  The Veteran reported recreational noise exposure prior 
to service from hunting.  He was noted to exhibit pure tone 
thresholds of the right ear at 500, 1000, 2000, 3000 and 4000 
Hertz of 25, 25, 45, 55, and 55 decibels.  Pure tone thresholds 
of the left ear at 500, 1000, 2000, 3000 and 4000 Hertz were 
listed as 25, 15, 25, 35, and 50 decibels.  Speech audiometry 
revealed speech recognition ability of 96 percent in the right 
ear and 90 percent in the left ear.  Those findings are 
indicative of a current bilateral hearing loss disability.  38 
C.F.R. § 3.385 (2009).

The examiner, a VA audiologist, diagnosed moderate to moderately 
severe high frequency sensorineural hearing loss of the right ear 
and mild to moderately severe high frequency sensorineural 
hearing loss of the left ear.  After reviewing the claims file 
and examining the Veteran, the examiner opined that current 
hearing loss was not caused by or a result of military noise 
exposure, noting that the Veteran's hearing was normal for VA 
purposes at entrance and separation from service and that there 
was no evidence hearing loss after service in 1973.  

The Board has also considered the Veteran's statements concerning 
in-service noise exposure and his documented duty assignments.  
Giving due consideration to the places, types, and circumstances 
of his service, noise exposure is conceded.  38 U.S.C.A. § 
1154(a) (West 2002).  In-service incurrence of an injury is 
therefore met as to acoustic trauma. 

Evidence of record also includes the Veteran's statements 
asserting continuity of bilateral hearing loss symptomatology 
since service discharge and a nexus between his claimed hearing 
loss and in-service noise exposure.  

	The Board acknowledges that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 
(1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 
(1994); Cartright v. Derwinski, 2 Vet. App. 24 (1991) (although 
interest may affect the credibility of testimony, it does not 
affect competency to testify).
	
	In this case, the Veteran is competent to report symptoms because 
that requires only personal knowledge as it comes to him through 
his senses.  Layno, 6 Vet. App. 465 (1994); Charles v. Principi, 
16 Vet. App. 370 (2002).  The Veteran has indicated that he 
continued to experience bilateral hearing loss since service.  In 
determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
The Board is not required to accept an appellant's uncorroborated 
account of his active service experiences.  Wood v. Derwinski, 1 
Vet. App. 190 (1991).
	 
In this case, the Board finds that the Veteran's reported history 
of hearing loss symptomatology since active service, is competent 
and credible.  While early post-service hearing tests did not 
show hearing loss disability that met the standards of 38 C.F.R. 
§ 3.385, those reports did show some hearing loss.  Post-service 
evidence does first shows hearing loss that met the criteria of 
38 C.F.R. § 3.385 in 1983, approximately 11 years following his 
separation from service.  To the extent that he contends that his 
bilateral hearing loss has existed since service, the Board finds 
the Veteran to be credible.  Dalton v. Nicholson, 21 Vet. App. 23 
(2007) (the Board, when considering whether lay evidence is 
satisfactory, may consider internal inconsistency of the 
statements, facial plausibility, consistency with other evidence 
submitted on behalf of the veteran, and the veteran's demeanor 
when testifying).  Therefore, continuity of hearing loss 
symptomatology has been established, through medical evidence and 
his statements.

Lay evidence may be competent to establish medical etiology or 
nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 
2009), Waters v. Shinseki, 601 F.3d 1274 (2010) (VA must consider 
lay evidence but may give it whatever weight it concludes the 
evidence is entitled to and a mere conclusory generalized lay 
statement that a service event or illness caused the claimant's 
current condition is insufficient to require the Secretary to 
provide an examination).  Although the Veteran is competent to 
report that he was exposed to noise during service which resulted 
in his current bilateral hearing loss, the Board must still weigh 
his lay statements against the medical evidence of record.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  While the early post-service 
medical reports did not meet the criteria of 38 C.F.R. § 3.385, 
they showed some loss.  threshold for normal hearing is between 0 
and 20 decibels and higher thresholds show some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 160 (1993).

Therefore, the Board finds that the Veteran was diagnosed with 
bilateral mild hearing loss at separation from service and that 
hearing loss that met the criteria of 38 C.F.R. § 3.385 
manifested as early as 1983, some 11 years following his service.  
While the October 2007 VA examiner found that the hearing loss 
was not related to service, the Board finds that opinion was not 
based on a thorough review of the evidence.  That examiner stated 
that test results were normal for VA purposes at separation from 
service and did not note any hearing loss.  However, the 
separation examination found mild bilateral hearing loss and had 
several decibel thresholds of more than 20.  Therefore, the Board 
finds the October 2007 VA examination less persuasive because it 
did not consider the showing of hearing loss at separation.

For the foregoing reasons, the claim for service connection for 
bilateral hearing loss is allowed.  All reasonably doubt was 
resolved in favor of the Veteran in making this decision.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is 
granted.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


